Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, "at least one thereof is provided in a plurality" is inconsistent with "only a single one of" and, consequently, the scope of claim 1 is ambiguous.  For example, it is unclear if claim 1 requires (1) each of the blocks including only a single one of the lateral narrow groove and the circumferential narrow groove being provided in a plurality or (2) something else.

	Claim 7 line 3 ambiguously refers to "the narrow groove".  Which narrow groove? 
	Claim 7 line 4 ambiguously refers to "the narrow groove".  Which narrow groove?
	Claim 10 line 6 ambiguously refers to "the narrow groove".  Which narrow groove?  
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Japan 319
6)	Claims 1, 3, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 319 (JP 06-171319).
	Japan 319 discloses a pneumatic tire (tire size 10.00R20) having a tread comprising "central blocks" defined by lateral grooves Y1 (lug grooves Y1) and longitudinal grooves G0, G1 (circumferential main grooves G0, G1).  Each "central block" comprises a zigzag narrow width groove G2 and two bent sipes 13.  The zigzag narrow width groove G2 comprises a lateral narrow groove portion connecting a pair of circumferential narrow groove portions.  See FIGURE 2 and machine translation.
	Claim 1 is anticipated by Japan 319's tire.  In claim 1, the claimed "lateral narrow groove" reads on the combination of the left sipe 13 and the lateral narrow groove portion of the zigzag narrow width groove G2  and the right sipe 13.  The claimed "circumferential narrow groove" reads on either of the pair of circumferential narrow groove portions, which intersects "the lateral narrow groove".  As to bent portions, each sipe 13 of the "lateral narrow groove" comprises a bent portion.
	As to claim 3, note the illustrated locations of the opening portions of the zigzag narrow width groove G2 to the lateral grooves Y1 relative to a width of the "central block". 
	As to claim 6, FIGURE 2 of Japan 319 illustrates angles β1, β2 at the intersection points being about 80 degrees.
	As to claim 8, FIGURE 2 of Japan 319 shows two rows of the "central blocks".
	Claim 10 fails to require tire structure not disclosed by Japan 319.  The description regarding "specified rotation direction" relates to intended use and fails to 
Tregout et al
7)	Claims 1-3, 5-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tregout et al (WO 2014/102136) in view of German 320 (DE 3,329,320).
	Tregout et al discloses a pneumatic tire (tire size 315/70R22.5) having a tread comprising blocks 4 defined by longitudinal grooves 2 (circumferential main grooves 2) and transverse grooves 3 (lug grooves 3).  The blocks 4 are arranged in six block rows including two shoulder block rows and four central block rows.  Each central block 4 of the central block rows comprising one lateral incision 5 (lateral sipe 5).  The lateral sipe 5 (lateral narrow groove) comprises a width direction extending first sipe segment, an inclined middle second sipe segment and a width direction extending third sipe segment.  The lateral sipe 5 (lateral narrow groove) defines a Z-shape comprising two bent portions.  The circumferential grooves having a depth of at most 24 mm.  The circumferential grooves have a depth of 13 to 18 mm.  See FIGURE 1, machine translation  FIGURE 1 does not illustrate each central block comprising circumferential narrow grooves intersecting the Z-shaped sipe (Z shaped lateral narrow groove).   
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide the tread of Tregouet et al's pneumatic tire such that each central block 
	As to claim 2, the bent portions of Tregouet et al's Z-shaped sipe 5 are each positioned between the intersection points in the lateral direction when one circumferential narrow groove (suggested by German 320) intersects the first sipe segment of the Z-shaped sipe 5 and another circumferential narrow groove (suggested by German 320) intersects the third sipe segment of the Z-shaped sipe 5.

15-40% block width WB and distance W4 = 15-40% block width WB since German 320 shows offsetting one circumferential narrow groove 7 toward the left side of the block and offsetting another circumferential narrow groove 7 toward the right side of the block [FIGURE 1].
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide the narrow grooves with a depth D3 of circumferential narrow grooves = 50 to 80% depth D4 of lateral narrow groove since German 320 teaches providing the circumferential narrow grooves 7 with a depth of less than or equal to 75% of the depth of the sipes 6 [machine translation].
	As to claim 6, German 320 shows intersecting a circumferential narrow groove 7 and a sipe 6 such that angle of about 90 degrees is defined [FIGURE 1].
	As to claim 7, German 320 shows the sipe 5 (lateral narrow groove) defining an angle of about 120 degrees at each bent portion [FIGURE 1].
	As to claims 8 and 9, Tregouet et al's tread comprises six block rows wherein each block of the four central block rows comprises one of the Z-shaped sipes 5 (lateral narrow grooves 5) which should be provided with circumferential narrow grooves are per the suggestion of German 320.
	As to claim 10, Tregouet et al's tread defines a directional tread pattern [FIGURE 1] and each Z-shaped sipe (lateral narrow groove having bent portions) satisfies the configuration described in lines 3-6 of claim 10. 
	As to claim 11, see comment for claim 3.

8)	Claims 4 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tregout et al (WO 2014/102136) in view of German 320 (DE 3,329,320) as applied above and further in view of Hamada (US 2011/0226397).
	As to claims 4, 12 and 13, it would have been obvious to one of ordinary skill in the art to provide the narrow grooves with a depth D1 = 5 to 50% depth D2 of circumferential main grooves [claims 4, 12], depth D3 of circumferential narrow grooves = 50 to 80% depth D4 of lateral narrow groove [claim 13] since (1) Tregouet et al, directed to a heavy load tire, teaches providing the sipes in the blocks with a "shallow depth" [page 9 of machine translation], (2) Hamada, directed to heavy load tire, teaches providing sipes in blocks with a shallow depth of 10 to 30% of depth of circumferential grooves [paragraph 54], which have a depth of 10 to 25 mm [paragraph 30] and (3) German 320 teaches providing the circumferential narrow grooves 7 with a depth of less than or equal to 75% of the depth of the sipes 6 [machine translation].    
	As to claim 14, see comment for claim 6.
	As to claim 15, see comment for claim 7.
	As to claim 16, see comment for claim 8.
	As to claim 17, see comment for claim 9.

Remarks
9)	Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	In view of applicant's statements on pages 8 and 9 of the response filed 6-23-21, US 2019/0126686 (Asano #1), US 2019/0126687 (Asano #2) and US 2019/0092102 (Iga) are not available as prior art under 35 USC 102(a)(2). 
10)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
November 6, 2021